941 A.2d 597 (2008)
193 N.J. 597
In the Matter of Stephen R. PHILPITT, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
February 27, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-279, concluding that STEPHEN R. PHILPITT of JAMESBURG, who was admitted to the bar of this State in 1972, should be reprimanded for violating RPC 1.15(a)(negligent misappropriation of client funds), and RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), and good cause appearing;
It is ORDERED that STEPHEN R. PHILPITT is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further